     Case 2:19-cv-00136-RSM Document 57-3 Filed 07/05/19 Page 1 of 6




                        C
                Exhibit B

16
2/28/2019             Case 2:19-cv-00136-RSMDebrief: Some truth57-3
                                              Document         about Oleg Churyumov
                                                                       Filed        - Blind Page 2 of 6
                                                                               07/05/19




      TOPICS        Find Your Colleagues




      Misc.



      Debrief: Some truth about Oleg Churyumov
        Money        Work VISA         Politics      Relationships        Startups   O ce Life   HR Issues   Health
      Amazon / Eng RgCstHw
        5h



      In the comments to my previous post published in Tech Lounge (cross-posted in Misc for access
      https://www.teamblind.com/article/DxEtvVyQ ), some accused me of referring to unreliable and in fact
      propaganda sources (politrussia) and that the information provided was fake. I explained that I was
      interested only in Churyumov’s statements and his attitude to certain things, and that I omitted all the
      propaganda, if it was. By the way, the Churyumov's statements were taken by politrussia from the article
      of one oppositionist, “a ghter against corruption”, who tried to defend Churyumov. The page has been
      deleted so that you will not nd it in the cache, why so? In this post I am going to prove that the
      information is true and will turn to more reliable sources, namely to the Churyumov's post on VKontakte
      (https://vk.com/wall19228447_10458 ).

      Disclaimer.

      I am in no way associated with Churyumov (except the country of origin), his manager or Amazon's
      management. I am not a manager, HR or lawyer. Moreover, once I have myself suffered from abuse from
      Amazon's management.

      Also, I do not support Putin and his political system and I do not like the Russian mentality. And these are
      the reasons why I now live in the United States.

      Then why am I doing this?

      I rmly believe that Churyumov must not represent the interests of warehouse workers and other
      employees of Amazon affected by the actions of management. Just about as a bunch of morons led by
      Navalny must not represent the opposition in Russia.

     It has already been proven that Churyumov was a low performer and that he was practically idle for a year
     and a half. For the year, he shipped only 11 trivial changes, while his teammate of the same level, having
     the same tenure, shipped almost 6 times more during the same period of time. That is, Churyumov was
     deservedly put on the development plan and subsequently on Pivot. All his insinuations towards his
     manager are most likely slander. Therefore, the Churyumov's actions only discredit all initiatives against
     Amazon.
    Download the app for more exclusive content.


https://www.teamblind.com/article/Debrief-Some-truth-about-Oleg-Churyumov-Kw0aGfxu                                    1/5
2/28/2019             Case 2:19-cv-00136-RSMDebrief: Some truth57-3
                                              Document         about Oleg Churyumov
                                                                       Filed        - Blind Page 3 of 6
                                                                               07/05/19

      But let's move on to the analysis.

      In the Chyryumov’s post there is a link to the investigation conducted by the online media Znak. The pdf
       le contains his statements, which are exactly the same as the statements quoted by politrussia. That is, it
      turns out that either Churyumov and politrussia lie, or both are telling the truth. Most likely the latter.

      In his statements, Churyumov practically admits that he voluntarily became involved in the corruption
      scheme, as he agreed to pay less for the rent of a building that was owned by the state, in cash from hand
      to hand without entering into a lease agreement. Also, he probably did not pay taxes.

      When Churyumov was asked to leave the occupied premises, he began to shout from the rooftop that he
      had been cheated. He also led a lawsuit against the governor, although the governor was not formally
      involved in corruption, his subordinates were, and a counter-claim for libel was led against Churyumov.
      Most likely this was one of the reasons why he ed from Russia and sought asylum.

      Therefore, I do not understand how such low performer, corrupt, and a malicious tax evader (let’s call
      things by their proper names), or in other words, a hypocrite and a liar, can represent the interests of
      disadvantaged employees of Amazon.

      By the way, I generally doubt that Churyumov does this out of good intentions, pursuing his own goals.
      Perhaps he simply wishes to avoid deportation in connection with his corrupt activities.

      But stay tuned. In the next post, Churyumov’s personality will be fully revealed.


                          Wall


                            Vk




                          Some truth about Oleg Churyumov


                            Blind




            0     2




                Add a comment



                                                                                                                 TOP



     Pinterest tihdbyr
    Download the app for more exclusive content.


https://www.teamblind.com/article/Debrief-Some-truth-about-Oleg-Churyumov-Kw0aGfxu                                     2/5
2/28/2019                 Case 2:19-cv-00136-RSMDebrief: Some truth57-3
                                                  Document         about Oleg Churyumov
                                                                           Filed        - Blind Page 4 of 6
                                                                                   07/05/19
      What is it all about ? He claims that he overworked and you say no because his teammate shipped 6x
      more ?

            1h        0       1



            Amazon / Eng RgCstHw

            http://www.churyumov.com/2019/02/public-protest-against-amazon.html?m=1

                 1h       0




      MOST READ | Misc.



      Apple employees - what’s the sentiment there?
      The stock is down almost as much as during 2008 and all metrics are showing peak iPhone demand. What’s going on
      internally though, and how are you all digesting this?

      BlackRock aetos
         1,717



            Anyone else noticing a lot of racist posts from Microsoft employees?
      I’ve noticed a trend where the bulk of racist or race baiting posts on blind seem to come from Microsoft employees. I
      wonder if this is a corporate culture issue or some other factor.

      Compass / Eng FUPayMe

        312



      Large check from parents..
      Parents visited for the past two months and spent like 50k (I paid with my credit card). Now they are gone and left me with
      couple of checks which sums up to 50k for reimbursement. How should I deposit these checks and justify to IRS? Thank…

      Walmart.com eddiee
         1,669



            Who looks more attractive? MacKenzie Bezos or Lauren Sanchez?
      We men are super cial. Who do you think more attractive?

      Walmart.com realDTrump
        253




    Download the app for more exclusive content.


https://www.teamblind.com/article/Debrief-Some-truth-about-Oleg-Churyumov-Kw0aGfxu                                                  3/5
2/28/2019             Case 2:19-cv-00136-RSMDebrief: Some truth57-3
                                              Document         about Oleg Churyumov
                                                                       Filed        - Blind Page 5 of 6
                                                                               07/05/19

            FaceTimers what do you think about this bug?
      This bug let's you listen other person, even if they don't answer. Have you ever experienced this? Do you still have this app
      on your phone? https://www.cnbc.com/2019/01/28/apple-facetime-bug-lets-you-listen-even-if-someone-doesnt-…

      Twilio / Eng WWVF4

        849



      Has anyone been to a swinger sex party in Bay area?
      How was the experience?

      New / Eng Jeremy1

         1,664




      POPULAR ON TOPICS


      Work VISA

      H1-b (new, amendment, transfer) - Odds of Denial for Final H1b Decisions
      Hi Guys, First off, for those who did not read my update on the other post, the published data is only for case decisions of
      the LCA stage of the process - so can't use those. After some research, the best thing I got is a published report by the to…

      New / Eng deeprocker

         666



      Compensation

      Australia to California relocation & taxes
      Hi all, considering relocating to California can somebody help me understand how much net salary will I have after all
      contribution? I want to put 4% in 401 k and I might be earning a TC of about 220k, I am single with no deductions..is it…

      eBay YAgV34

         216



      Career

            Where do you study and leetcode?
      Where do you prefer to study or leetcode: at home or in the o ce (mostly on weekends). Please explain your preference.

      Apple giskf14

        86




    Download the app for more exclusive content.


https://www.teamblind.com/article/Debrief-Some-truth-about-Oleg-Churyumov-Kw0aGfxu                                                    4/5
2/28/2019             Case 2:19-cv-00136-RSMDebrief: Some truth57-3
                                              Document         about Oleg Churyumov
                                                                       Filed        - Blind Page 6 of 6
                                                                               07/05/19

      Career

      Offer in Hong Kong
      Hello I joined my current company ~12 months ago, largely for the potential opportunity of a role opening in Hong Kong.
      As it turns out, the role came through (previous offers of a transfer internally fell through at a previous company), and the…

      New / Consultant uboot

         285



      Career

      Curious about work in AirBnb
      The Airbnb site and app works well and looks pretty. I know there will always be ongoing changes to it, but I am curious
      how much work there is left for the engineers to work on (esp very well paid ones relative to the industry). Is it boring kee…

      Amazon / Eng Aotjek11

         13.0K




    Download the app for more exclusive content.


https://www.teamblind.com/article/Debrief-Some-truth-about-Oleg-Churyumov-Kw0aGfxu                                                     5/5
